DETAILED ACTION
Papers filed on 01/12/21 has been entered.  
In view of the Response, claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a nonvolatile memory device, comprising: a wordline driver being configured, during a program operation, to apply a first program voltage to a first word line among the plurality of word lines if the first word line is selected and to apply a second program voltage to a second word line among the plurality of word lines if the second word line is selected, the second program voltage being lower than the first program voltage, and the second word line being closer to the substrate than the first word line. The word line driver is configured, during the program operations, to apply a first pass voltage to a first unselected word line among the plurality of word lines and to apply a second pass voltage to a second unselected word line among the plurality of word lines, the second pass voltage being lower than the first pass voltage, the second unselected word line being closer to the substrate than the first unselected word line. The wordline driver is configured, during a loop of the program operations, to increase the first program voltage by a first increment if the first word line is selected and to increase the second program voltage by a second increment if the second word line is selected, the second increment being lower than the first increment.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/02/2021

/SON L MAI/Primary Examiner, Art Unit 2827